UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission file number 000-54190 YESDTC HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 Beale Street, Suite 613 San Francisco, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (925) 922-2560 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.0001 per share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of May 19, 2011, there were 141,300,000 shares of Common Stock, par value $0.0001 per share, outstanding. YESDTC HOLDINGS, INC. Table of Contents Pages Part I FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011and 2010 (Unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 23 Item 4. Controls and Procedures. 23 Part II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 2 YESDTC HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS Assets March 31, 2011 December 31, 2010 Current Assets Unaudited Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses Total Current Assets Debt issue costs, net Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Reserve for sales returns $ $ Accrued expenses Accounts payable,related party Short term notes payable Short term convertible notes payable and put premium, net of discount of $22,643 Short term loans- related party Warrantliability Embedded conversion option liability Senior secured convertible notes, net of debt discount of $43,055 and $75,555 at March 31, 2011 and December 31, 2010, respectively Senior secured convertible notes due to related parties, net of debt discount of $18,889 at December 31, 2010 Total Current Liabilities Commitments and Contingencies (Note 13) Stockholders' deficit Series A convertible preferred stock, par value $0.0001; 100,000,000 shares authorized; 42,400 issuable at March 31, 2011 and none outstanding at December 31, 2010 Common stock, par value $0.0001;900,000,000 shares authorized; 141,300,000 and 139,800,000 issued and outstanding at March 31, 2011 and December 31, 2010, respectively Common stockissuable, par value $0.0001; 67,934,816 shares at March 31, 2011 and 27,662,353 shares at December 31, 2010, respectively Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 YESDTC HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months ended March 31, Sales $ $ Cost of sales $ $ Gross margin $ $ Operating Expenses: Sales and marketing General and administrative Total Operating Expenses Operating Loss ) ) Other income/(expense) Interest expense ) ) Change in fair value of embedded conversion option liability ) Change in fair value of warrantliability ) Total Other Income/(Expense) ) Net Loss $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 YESDTC HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months ended March 31, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of offering costs from the issuance of convertible notes Amortization of debt discount from the issuance of convertible notes Amortization of common stock warrantsto a related party Amortization of common stock options issued for services Amortization of stock based prepaid assets Issuance of common stock in exchange for services Contributed services Contributed services related to prior issuance of common stock to founders Change in fair value of embedded conversion option liability ) Change in fair value of warrant liability ) Changes in operating assets and liabilities: Accounts receivable ) Inventory Prepaid expenses ) Reserve for sales returns Accrued expenses ) Accounts payable, related party ) Total Adjustments ) Net Cash Used In Operating Activities ) ) Cash Flows From Investing Activities Net Cash Provided By (Used In) Investing Activities Cash Flows From Financing Activities Proceeds from sale of short term notes, related party Proceeds from sale of series A convertible preferred stock Proceeds from sale of short term notes Proceeds from sale of short term convertible notes Subscriptions received from the sale of common stock Repayments of short term notes, related party ) Net Cash Provided by Financing Activities Net Increase/(Decrease) In Cash and Cash Equivalents ) Cash and Cash Equivalents – Beginning of period Cash and Cash Equivalents – End of Period $ $ Supplemental Disclosures of Cash Flow Information Cash paid during the period for: Interest $ $ Income taxes $ $ Non-cash investing and financing activities: Conversion short term notes, related party to common stock $ $ Conversion of senior secured convertible notes to common stock $ $ Conversion of senior secured convertible notes, related party to common stock $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 YESDTC HOLDINGS, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 Note 1.Organization and Nature of Business YESDTC Holdings, Inc.(referred to as “YESDTC”,the “Company’’, “we”, “our” or “us”) was initially formed as YesDTC, Inc. a Delaware corporation on November 13, 2009.We subsequently recapitalized on December 11, 2009 through a reverse merger and recapitalization with PR Complete Holdings, Inc.(“PR” or the “Company”) with YesDTC, Inc. as the surviving subsidiary of PR.(see Note 8).PR was founded as an unincorporated business in September 2006 and incorporated under the laws of the State of Nevada on May22,2008, and subsequently became a public shell company, as defined by the Securities and Exchange Commission (“SEC”). The name of PR was changed to YesDTC Holdings, Inc. prior to the merger. We are a direct-to-consumer global marketer and distributor of consumer goods and products.YesDTC is a direct-to-consumer venture marketing company specializing in the creation of innovative, high quality direct-response-television (DRTV) and internet marketing programs to reach a broad based consumer audience of domestic and international customers.We are in the business of identifying, marketing, selling and distributing consumer goods and household items directly to consumers via DRTV and internet media outlets, including high-quality television infomercials.The Company brings a unique set of skills to the business of successful consumer product marketing.Specifically, YesDTC was established to provide financing for DRTV and internet based marketing campaigns; develop and produce the creative content of these media ads by the Company’s team of experts; and arrange all aspects of advertisement broadcasting, including interfacing with media buyers. Note 2.Summary of Significant Accounting Policies and Basis of Presentation Going concern:As reflected in the accompanying unaudited consolidated financial statements, the Company has a net loss of $255,644, and net cash used in operations of $622,087 for the three months ended March 31, 2011.Additionally, as of March 31, 2011 the Company had a working capital deficit, stockholders’ deficit and an accumulated deficit of $1,099,282, $1,097,257 and $4,456,273. These matters raise substantial doubt about our ability to continue as a going concern. Our unaudited consolidated financial statements do not include any adjustments to reflect the possible effects on recoverability and classification of assets or the amounts and classification of liabilities that may result from our inability to continue as a going concern. Historically, we have financed our working capital and capital expenditure requirements primarily from long-term notes and sales of common stock.Although we have a working capital deficit of $1,099,282 at March 31, 2011, a majority of the working capital deficit results from the derivative liabilities and we believe that with our ability to raise additional funds, we have sufficient funds and have future cash flows to continue in operation at least through the end of 2011. While we expect to invest in our product strategy, we believe that based on our current cash and working capital position, our existing borrowing capacity and the expected growth in our business, we will be able to execute our business plan successfully and continue operations through December 2011. The forecast that our financial resources will last through that period is a forward-looking statement that involves significant risks and uncertainties. It is reasonably possible that should we require additional financing, we will not be able to obtain it to continue operations.Furthermore, any additional equity or convertible debt financing will be dilutive to existing shareholders and may involve preferential rights over common shareholders. Debt financing, with or without equity conversion features, may involve restrictive covenants. We may seek additional equity and/or debt financing to sustain our growth strategy although as of the date of these consolidated financial statements, our financial projections do not indicate that our existing operations and our expected growth plans will require us to. Our business plan is based on our ability to generate future revenues from the sale of products which we expect to be able to market and sell through our distribution channels.However, the time required for us to become profitable from operations is highly uncertain, and we cannot assure you that we will achieve or sustain operating profitability or generate sufficient cash flow to meet our planned capital expenditures, working capital and debt service requirements. 6 YESDTC HOLDINGS, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 Basis of Presentation:The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and with the rules and regulations of the U.S Securities and Exchange Commission for interim financial information.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The unaudited condensed consolidated financial statements reflect all normal recurring adjustments, which, in the opinion of management, are considered necessary for a fair presentation of the results for the periods shown. The results of operations for the periods presented are not necessarily indicative of the results expected for the full fiscal year or for any future period. The information included in these unaudited condensed consolidated financial statements should be read in conjunction with Management’s Discussion and Analysis and Plan of Operation contained in this report and the audited consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December31, 2010. Use of Estimates:The preparation of the unaudited consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the amounts of revenues and expenses.Actual results could differ from those estimates. Significant estimates in the accompanying unaudited consolidated financial statements include valuation of inventories, valuation of discounts on debt, valuation of the liabilities for derivative instruments,valuation of equity based instruments issued for other than cash, estimates of the reserve for sales returns,and the valuation allowance for deferred tax assets. Principles of Consolidation:The unaudited consolidated financial statements include the accounts of YesDTC Holdings, Inc. and its subsidiary.All significant inter-company balances and transactions have been eliminated in the consolidation. Concentration of Credit Risk:Financial instruments that potentially subject the Company to significant concentrations of credit risk consist of cash and cash equivalents.At times, our cash and cash equivalents may be uninsured or in deposit accounts that exceed the Federal Deposit Insurance Corporation (“FDIC”) insurance limits.At March 31, 2011 and December 31, 2010, we had no cash deposits that exceeded federally insured limits. Inventories:Inventories consist of finished goods and are recorded at lower of cost or market, determined on a first-in-first out basis. Fair value of financial instruments and fair value measurements:We measure our financial and non-financial assets and liabilities in accordance with generally accepted accounting principles.For certain of our financial instruments, including cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities, the carrying amounts approximate fair value due to their short maturities.Amounts recorded for notes payable, net of discount, also approximate fair value because current interest rates available to us for debt with similar terms and maturities are substantially the same. Upon inception, we adopted accounting guidance for financial and non-financial assets and liabilities.The adoption did not have a material impact on our results of operations, financial position or liquidity.This standard defines fair value, provides guidance for measuring fair value and requires certain disclosures.This standard does not require any new fair value measurements, but rather applies to all other accounting pronouncements that require or permit fair value measurements.This guidance does not apply to measurements related to share-based payments.This guidance discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow), and the cost approach (cost to replace the service capacity of an asset or replacement cost).The guidance utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels.The following is a brief description of those three levels: Level 1:Observable inputs such as quoted prices (unadjusted)in active markets for identical assets or liabilities. Level 2:Inputs other than quoted prices that are observable, either directly or indirectly.These include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. Level 3:Unobservable inputs in which little or no market data exists, therefore developed using estimates and assumptions developed by us, which reflect those that a market participant would use. 7 YESDTC HOLDINGS, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 Financial Assets and Liabilities:We currently measure and report at fair value liabilities for price adjustable warrants and price adjustable embedded conversion options in convertible debt. The fair value liabilities for price adjustable warrants and embedded conversion options has been recorded as determined utilizing the Black-Scholes option pricing model.The following table summarizes our financial assets and liabilities measured at fair value on a recurring basis as of March 31, 2011 and December 31, 2010: Balance at March 31, 2011 Quoted priced in active markets for identical assets Significant other observable inputs Significant unobservable inputs (Level 1) (Level 2) (Level 3) Liabilities: Fair value liability for warrant liabilities $ $
